                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


  BOBBY SCHLUETER,                               )
                                                 )
          Plaintiff,                             )
                                                 )
  v.                                             )       Case No. 3:16-cv-02079
                                                 )       Judge Aleta A. Trauger
  INGRAM BARGE COMPANY,                          )
                                                 )
          Defendant.                             )


                                             ORDER

       This Order rules on an outstanding issue remaining from the pretrial conference on

December 6, 2019.

       Under the Federal Rules of Evidence governing expert opinion testimony:

       An expert may base an opinion on facts or data in the case that the expert has been
       made aware of or personally observed. If experts in the particular field would
       reasonably rely on those kinds of facts or data in forming an opinion on the subject,
       they need not be admissible for the opinion to be admitted. But if the facts or data
       would otherwise be inadmissible, the proponent of the opinion may disclose them
       to the jury only if their probative value in helping the jury evaluate the opinion
       substantially outweighs their prejudicial effect.

Fed. R. Evid. 703. The Advisory Committee Notes recognize that experts may rely upon the

opinions of other experts: “Thus a physician in his own practice bases his diagnosis on information

from numerous sources and of considerable variety, including . . . reports and opinions from nurses,

technicians and other doctors. . . .” Fed. R. Evid. 703, advisory committee’s note to 1972 proposed

rules; see also 4 Weinstein & Berger, Weinstein’s Federal Evidence § 703.04[3] (“The number of

sources on which experts in various fields of expertise might reasonably rely to obtain information

for the formation of opinions and inferences is virtually infinite. A few of those that the courts
                                                                                                      2


have considered with regularity are the following . . . opinions of other experts[.]”), quoted in

Eaves v. United States, No. CIV.A. 4:07CV-118-M, 2009 WL 3754176, at *9 (W.D. Ky. Nov. 5,

2009).

         However, under Rule 703, “the inadmissible evidence should not be shown to the jury

unless the judge finds that its probative value in assisting the jury to evaluate the expert’s testimony

outweighs its potential for prejudice.” Robert E. Larsen, Navigating the Federal Trial § 11:74

(2019 ed.); see also United States v. W.R. Grace, 504 F.3d 745, 759 (9th Cir. 2007) (“[I]f the expert

relies on facts or data that are otherwise inadmissible, then those facts ‘shall not be disclosed to

the jury by the proponent of the opinion or inference unless the court determines that their

probative value in assisting the jury to evaluate the expert's opinion substantially outweighs their

prejudicial effect.’” (quoting Fed. R. Evid. 703, advisory committee’s note to 2000 amendment));

see id. at 759 n.7 (“There is a presumption against disclosure to the jury of inadmissible

information used as the basis for expert’s opinion.” (citing Rule 703 (2000)).

         Based on this authority, the court finds that Dr. Benjamin Johnson may testify to the effect

that, in arriving at his diagnosis of CRPS, he relied on information furnished by other doctors who

had treated the plaintiff, and he may identify the other doctors. However, he may not disclose the

actual opinions and diagnoses of the other doctors, because the probative value of that hearsay

would be substantially outweighed by its prejudicial effect.

         It is so ORDERED.


                                               ____________________________________
                                               ALETA A. TRAUGER
                                               United States District Judge
